DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (herein John) (US 2015/0211527) as evidenced by Lunk et al. (herein Lunk) (US 2017/0058616) and Applicant Admitted Prior Art (herein Liu) (Liu et al., Superstrong Micro-Grained Polycrystalline Diamond Compact Through Work Hardening Under High Pressure, Appl. Phys. Lett. 112, 061901 (2018)) Regarding Claim 1:In Figures 3-11B John discloses an electrical submersible pumping ("ESP") system (assembly 100 comprising ESP 125) comprising: a motor (115); a pump (125); a seal (1400); a shaft (200) coupled with the motor and the pump (see paragraph [0071]); and a bearing assembly (270) coupled with the shaft and that comprises a bearing pad (bearing pad 415) formed entirely from ultra-strong micro-grained polycrystalline diamond compact ("PCD") material (as stated in paragraph [0087]: “In some embodiments, bearing and runner pads 415, 1020 may be a polycrystalline diamond cutter (PCD), such as a micron-sized synthetic diamond powder bonded together by sintering at high pressures and temperatures and/or a polycrystalline diamond top layer integrally sintered onto a tungsten carbide substrate using a high-pressure, high-temperature process.” This clearly indicated that the bearing pad 415 can be made entirely from an PCD).John is silent regarding whether the bearing pad is formed entirely from ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst. However, in Figures 3A and 7A-8, Lunk discloses an electrical submersible pumping system (400) wherein a bearing (bushing 200) comprises at least a layer of ultra-strong PCD material that could be free from all catalyst impurities in order to provide a bearing that has high thermal stability up to temperatures of 1200° C (see paragraph [0059]).Furthermore, as stated by the applicant in paragraph [0028] of the original specification, an ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst is taught by Liu et al. Hence based on the evidence provided by Lunk and Liu, it would have been obvious o one having ordinary skill, before the effective filing date of the claimed invention, to have made the bearing pad from an from ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst (suitable for use as bearing pad material as evidenced by Lunk and Liu), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. After doing so, the bearing pad would be extremely strong and would have high thermal stability as evidenced by Lunk and Liu. 
Claims 2 and 11-12is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (herein John) (US 2015/0211527) as evidenced by Lunk et al. (herein Lunk) (US 2017/0058616) and Applicant Admitted Prior Art (herein Liu) (Liu et al., Superstrong Micro-Grained Polycrystalline Diamond Compact Through Work Hardening Under High Pressure, Appl. Phys. Lett. 112, 061901 (2018))  in view of Lingwall et al. (herein Lingwall) (US 9,790,992)Regarding Claim 2:In Figures 3-11B John discloses wherein the bearing pad (415) comprises an up thrust bearing pad (415), wherein the bearing assembly (270) is a thrust bearing that comprises an up thrust bearing (225) and a down thrust bearing (220).John fails to disclose the remaining structure of the up thrust bearing and the down thrust bearing. However, in Figure 4A, Lingwall discloses a similar thrust bearing assembly (100e) that includes thrust bearing pads (110e, 110f, 110g etc.), wherein the bearing assembly comprises a thrust resilient member (biasing element 140e) included with the thrust bearing, a tilt member (lubricant surface 121e) lengthwise on the thrust bearing pad (as seen in Figure 4A) that engages the resilient member (140e) in the thrust bearing (see Figure 4A).Hence, based on Lingwall’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified John’s up thrust bearing (225) and down thrust bearing (220) to have the aforementioned structure described by Lingwall, in order to provide for a more robust bearing with would allow some tilting flexure through the resilient member would bias the bearing pads to a contacting position, thereby improving wear characteristics. Regarding Claims 11 and 12:In Figures 3-11B John discloses an electrical submersible pumping system ("ESP") system comprising: a motor (115) having an attached shaft; a pump shaft (200) coupled with the motor shaft distal from the motor (see paragraph [0071]); a pump having impellers that engage the shaft (disclosed as a multi-stage centrifugal pump which is known to have impellers, see paragraph [0066]); and a bearing assembly (270) coupled with the shaft and that comprises a substrate (605), a bearing pad (415) that is formed entirely from ultra-strong micro-grained polycrystalline diamond compact ("PCD") material (as stated in paragraph [0087]: “In some embodiments, bearing and runner pads 415, 1020 may be a polycrystalline diamond cutter (PCD), such as a micron-sized synthetic diamond powder bonded together by sintering at high pressures and temperatures and/or a polycrystalline diamond top layer integrally sintered onto a tungsten carbide substrate using a high-pressure, high-temperature process.” This clearly indicated that the bearing pad 415 can be made entirely from a PCD) and having a contact surface (top surface of 415 as seen in Figure 11A) in selective engagement with a rotating element (engages with rotating thrust runner 220).John is silent regarding whether the bearing pad is formed entirely from ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst. However, in Figures 3A and 7A-8, Lunk discloses an electrical submersible pumping system (400) wherein a bearing (bushing 200) comprises at least a layer of ultra-strong PCD material that could be free from all catalyst impurities in order to provide a bearing that has high thermal stability up to temperatures of 1200° C (see paragraph [0059]).Furthermore, as stated by the applicant in paragraph [0028] of the original specification, an ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst is taught by Liu et al. Hence based on the evidence provided by Lunk and Liu, it would have been obvious to one having ordinary skill, before the effective filing date of the claimed invention, to have made the bearing pad from an from ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst (suitable for use as bearing pad material as evidenced by Lunk and Liu), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. After doing so, the bearing pad would be extremely strong and would have high thermal stability as evidenced by Lunk and Liu. John also fails to disclose a substrate that comprises a resilient member and that a side opposite the contact surface that is in tilting engagement with the substrate.However, in Figure 4A, Lingwall discloses a similar thrust bearing assembly (100e) that includes thrust bearing pads (110e, 110f, 110g etc.), wherein the bearing assembly comprises a substrate (140e) that comprises a resilient material (biasing element 140e) included with the thrust bearing wherein the resilient member allows the side opposite the contact surface (top surface of 110e) to be in tilting engagement with the substrate (the resilient material of the substrate would allow for tilting engagement at least to some degree about multiple different axes) (per claims 11, 12 and 17). Hence, based on Lingwall’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified John’s up thrust bearing (225) and down thrust bearing (220) to have the aforementioned structure described by Lingwall, in order to provide for a more robust bearing with would allow some tilting flexure through the resilient member and would bias the bearing pads to a contacting position, thereby improving wear characteristics.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (herein John) (US 2015/0211527) in view of Lingwall et al. (herein Lingwall) (US 9,790,992)Regarding Claim 17:In Figures 3-11B John discloses an electrical submersible pumping system ("ESP") system comprising: a motor (115) having an attached shaft; a pump shaft (200) coupled with the motor shaft distal from the motor (see paragraph [0071]); a pump having impellers that engage the shaft (disclosed as a multi-stage centrifugal pump which is known to have impellers, see paragraph [0066]); and a bearing assembly (270) coupled with the shaft and that comprises a substrate (605), a bearing pad (415) that is formed entirely from ultra-strong micro-grained polycrystalline diamond compact ("PCD") material (as stated in paragraph [0087]: “In some embodiments, bearing and runner pads 415, 1020 may be a polycrystalline diamond cutter (PCD), such as a micron-sized synthetic diamond powder bonded together by sintering at high pressures and temperatures and/or a polycrystalline diamond top layer integrally sintered onto a tungsten carbide substrate using a high-pressure, high-temperature process.” This clearly indicated that the bearing pad 415 can be made entirely from a PCD) and having a contact surface (top surface of 415 as seen in Figure 11A) in selective engagement with a rotating element (engages with rotating thrust runner 220).John also fails to disclose a substrate that comprises a resilient member and that a side opposite the contact surface that is in tilting engagement with the substrate.However, in Figure 4A, Lingwall discloses a similar thrust bearing assembly (100e) that includes thrust bearing pads (110e, 110f, 110g etc.), wherein the bearing assembly comprises a substrate (140e) that comprises a resilient material (biasing element 140e) included with the thrust bearing wherein the resilient member allows the side opposite the contact surface (top surface of 110e) to be in tilting engagement with the substrate (the resilient material of the substrate would allow for tilting engagement at least to some degree about multiple different axes) (per claims 11, 12 and 17). Hence, based on Lingwall’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified John’s up thrust bearing (225) and down thrust bearing (220) to have the aforementioned structure described by Lingwall, in order to provide for a more robust bearing with would allow some tilting flexure through the resilient member and would bias the bearing pads to a contacting position, thereby improving wear characteristics.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (herein John) (US 2015/0211527) in view of Lingwall et al. (herein Lingwall) (US 9,790,992) and as evidenced by Lunk et al. (herein Lunk) (US 2017/0058616) and Applicant Admitted Prior Art (herein Liu) (Liu et al., Superstrong Micro-Grained Polycrystalline Diamond Compact Through Work Hardening Under High Pressure, Appl. Phys. Lett. 112, 061901 (2018))Regarding Claim 18:John as modified by Lingwall is silent regarding whether the bearing pad is formed entirely from ultra-strong micro-grained polycrystalline diamond compact that is formed from a catalyst free process.  However, in Figures 3A and 7A-8, Lunk discloses an electrical submersible pumping system (400) wherein a bearing (bushing 200) comprises at least a layer of ultra-strong PCD material that could be free from all catalyst impurities in order to provide a bearing that has high thermal stability up to temperatures of 1200° C (see paragraph [0059]).Furthermore, as stated by the applicant in paragraph [0028] of the original specification, an ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst is taught by Liu et al. Hence based on the evidence provided by Lunk and Liu, it would have been obvious to one having ordinary skill, before the effective filing date of the claimed invention, to have made the bearing pad from an from ultra-strong micro-grained polycrystalline diamond compact that is formed using a catalyst free process (suitable for use as bearing pad material as evidenced by Lunk and Liu and Liu further discloses a catalyst free process to form this material), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. After doing so, the bearing pad would be extremely strong and would have high thermal stability as evidenced by Lunk and Liu. Regarding Claim 19:John as modified by Lingwall discloses the bearing assembly that comprises a thrust bearing (disclosed as a thrust bearing by both John and Lingwall) and wherein the substrate comprises a base (for example base 130e in Lingwall’s Figure 4A)  having a channel in which the resilient material is disposed (channel carrying resilient material 140e).
Claims 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2004/0144534) in view of Peterson et al. (herein Peterson) (US 2012/0281938) as evidenced by Lunk et al. (herein Lunk) (US 2017/0058616) and Applicant Admitted Prior Art (herein Liu) (Liu et al., Superstrong Micro-Grained Polycrystalline Diamond Compact Through Work Hardening Under High Pressure, Appl. Phys. Lett. 112, 061901 (2018)) in view of Lingwall et al. (herein Lingwall) (US 9,790,992)
Regarding Claims 1 and 7-8:In Figures 1-4  Lee discloses an electrical submersible pumping ("ESP") system (ESP 10) comprising: a motor (28); a pump (34); a seal (32); a shaft (45) coupled with the motor and the pump (see paragraph [0014]); and a bearing assembly (66 ) coupled with the shaft (see Figure 4) (as described in paragraphs [0019]-[0020] the bearing 66 may be a radial bearings). Lee fails to disclose the claimed details of the radial bearing comprising a bearing pad formed entirely of USPDC material that is formed without a catalyst (per claim 1). Lee is also silent regarding the remaining structure the radial bearing (per clams 7-10). However, in Figures 12A-C, Peterson discloses a radial bearing (1300) comprising bearing pads (1318) that are formed entirely from PCD material (as stated in paragraph [0144]:  “The superhard tables 1318 and substrates 1320 may be fabricated from the same materials described above for the tilting pads 104 shown in FIGS. 1A and 1B.” As further stated in paragraph [0052] the superhard table can be entirely formed from a PCD material.)Furthermore, regarding claims 7-8:Peterson discloses that the bearing assembly is a radial bearing that comprises an annular housing (1302) in which the bearing pad (1318) is disposed (per claim 7).Peterson discloses that the bearing pad (1318) is tiltable about a tilting member (pivot 1328) that is disposed between the bearing pad (1318) and the annular housing (1302, see Figure 12C) (per claim 8).Hence, based on Peterson’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced Lee’s radial bearing (66) with Peterson’s radial bearing (1300) in order to provide a radial bearing with superior wear resistance properties and tilting bearing pads which would ensure stable contact between the bearing races.  
Lee as modified by Peterson is silent regarding whether the bearing pad is formed entirely from ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst. However, in Figures 3A and 7A-8, Lunk discloses an electrical submersible pumping system (400) wherein a bearing (bushing 200) comprises at least a layer of ultra-strong PCD material that could be free from all catalyst impurities in order to provide a bearing that has high thermal stability up to temperatures of 1200° C (see paragraph [0059]).Furthermore, as stated by the applicant in paragraph [0028] of the original specification, an ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst is taught by Liu et al. Hence based on the evidence provided by Lunk and Liu, it would have been obvious to one having ordinary skill, before the effective filing date of the claimed invention, to have made the bearing pad from an from ultra-strong micro-grained polycrystalline diamond compact that is formed without a catalyst (suitable for use as bearing pad material as evidenced by Lunk and Liu), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. After doing so, the bearing pad would be extremely strong and would have high thermal stability as evidenced by Lunk and Liu. John also fails to disclose a substrate that comprises a resilient member and that a side opposite the contact surface that is in tilting engagement with the substrate.
Allowable Subject Matter
Claims 3-6, 9-10, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 discloses: “fasteners that couple the up thrust bearing pads to the up thrust base, and a channel lined with a metal casing in which the up thrust resilient member is disposed, and wherein the down thrust bearing further comprises a planar down thrust base.” The cited prior art discussed above fails to disclose fasteners as well as a metal casing lining a channel containing the resilient member. Similar limitations may be found in claim 13 which is also considered allowable for the same reasons. 
Claim 9 discloses a radial bearing comprising a resilient member engaged by the tilting member. This is not taught by any of the cited prior art discussed above. 
Claim 20 discloses a resilient material disclosed in a channel of an annular housing of a radial bearing. This is not taught by any of the cited prior art discussed above.
The remaining claims listed above are also allowable by virtue of their dependence on an allowable claim. 
 Response to Arguments
Applicant' s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746